COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, O’Brien and Senior Judge Bumgardner
UNPUBLISHED



              TIER 1, L.L.C. AND
               TECHNOLOGY INSURANCE COMPANY
                                                                              MEMORANDUM OPINION*
              v.     Record No. 1568-15-2                                         PER CURIAM
                                                                                FEBRUARY 2, 2016
              DAVID ALBERTO SANDRES-SANCHEZ


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (S. Vernon Priddy III; Stephen A. Marshall; Two Rivers Law Group,
                               P.C., on brief), for appellants.

                               (Bryan G. Bosta; Becker, Kellogg & Berry, P.C., on brief), for
                               appellee.


                     Tier 1, L.L.C. and Technology Insurance Company (appellants) appeal a decision of the

              Workers’ Compensation Commission. Appellants allege the Commission erred in finding the

              evidence sufficient to prove that David Alberto Sandres-Sanchez was an employee of Tier 1,

              rather than an independent contractor, when he sustained an injury by accident arising out of his

              employment. We have reviewed the record and the Commission’s opinion and find that this

              appeal is without merit. Accordingly, we affirm for the reasons stated by the Commission in its

              opinion. See Sandres-Sanchez v. Tier 1, L.L.C., VWC File VA02000017292 (Sept. 1, 2015).

              We dispense with oral argument and summarily affirm because the facts and legal contentions

              are adequately presented in the materials before the Court and argument would not aid the

              decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.